Citation Nr: 1511373	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  11-16 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable rating for hepatitis C, prior to September 9, 2014.

2.  Entitlement to an increased evaluation in excess of 40 percent disabling for hepatitis C, beginning from September 9, 2014. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran was granted service connection with a noncompensable disability evaluation in the September 2010 rating decision.  The Veteran's appeal was remanded by the Board in May 2014 for additional development.  The Veteran's disability evaluation was increased to 40 percent disabling effective September 2014 in a September 2014 rating decision.        

In July 2012, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

FINDINGS OF FACT

1.  During the period prior to September 9, 2014, the Veteran's hepatitis C was not manifested by intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the prior 12 month period.

2.  During the period beginning from September 9, 2014, the Veteran's hepatitis C is not productive of daily fatigue, anorexia, malaise, with substantial weight loss, and hepatomegaly; or incapacitating episodes(with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain)  having a total duration of at least six weeks in the past 12-month period but not occurring constantly.


CONCLUSIONS OF LAW

1.  Prior to September 9, 2014, the criteria for an initial compensable rating for service-connected hepatitis C are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.112, 4.114, Diagnostic Code 7354 (2014).

2.  Beginning from September 9, 2014, the criteria for a rating in excess of 40 percent for service-connected hepatitis C are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.112, 4.114, Diagnostic Code 7354 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).

The appeal arises from a disagreement with an initial rating decision in September 2010, which granted service-connection for hepatitis C as noncompensable, effective from August 2005. The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The duty to assist the Veteran has also been satisfied in this case. The RO has obtained the Veteran's available service treatment records, as well as his post service medical records, and relevant private medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was also provided an opportunity to set forth his contentions during a videoconference Board hearing in July 2012, which fulfilled the requirements set forth by Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).

The prior remand instructions were substantially complied with for the Veteran's claim.  The May 2014 Board remand instructions stated that the Veteran's VA medical records were to updated, and the Veteran was to be scheduled for an examination to determine the severity of his hepatitis C.  The Veteran's medical records from the Cleveland, Ohio VAMC have been associated with the record, and the Veteran was examined by VA in September 2014.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The September 2014, hepatitis Disability Benefits Questionnaire (DBQ)  is adequate, as the examiner reviewed the Veteran's complaints, medical history, conducted a physical examination and gave a diagnosis.  Since the examination included sufficient detail as to the current severity of the Veteran's hepatitis C symptoms, the Board concludes that the examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 
 
Legal Criteria

The Veteran has been assigned a noncompensable evaluation effective from August 2005, and a 40 percent evaluation effective from September 9, 2014 for his hepatitis C.  The Board assumes the Veteran is seeking the highest evaluation possible for his hepatitis C for the entire appeal period.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In evaluating increased rating claims staged ratings must be considered.  Id. at 509-10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The rating for the Veteran's hepatitis has been assigned pursuant to diagnostic code (DC) 7354.  38 C.F.R. § 4.115, Diagnostic Code 7354.  A 10 percent rating is provided where there is intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12- month period.  38 C.F.R. § 4.115, Diagnostic Code 7354.

A 20 percent rating is provided for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  38 C.F.R. § 4.115, Diagnostic Code 7354.

A 40 percent rating is provided where there is daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  38 C.F.R. § 4.115, Diagnostic Code 7354.

A 60 percent rating is provided where there is daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  38 C.F.R. § 4.115, Diagnostic Code 7354 

Near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) is rated 100 percent disabling.  38 C.F.R. § 4.115, Diagnostic Code 7354.

The schedule indicates at Note (1): Evaluate sequelae, such as cirrhosis or malignancy of the liver, under an appropriate diagnostic code, but do not use the same signs and symptoms as the basis for evaluation under Diagnostic Code 7345 and under a diagnostic code for sequelae.  38 C.F.R. §§ 4.14, 4.115, Diagnostic Code 7354.

The schedule further indicates at Note (2): For purposes of evaluating conditions under diagnostic code 7345, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.115, Diagnostic Code 7354.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
Factual Background and Analysis

In August 2005 the Veteran was diagnosed with chronic hepatitis with bridging fibrosis consistent with moderately severe hepatitis C by F.B.K., M.D. of Consultants in Gastroenterology, Inc.

In October 2005 the Veteran was seen for his hepatitis C at the VAMC.  The medical records show that the Veteran had injections for hepatitis A, and B, in August 2005, October 2005, with another scheduled for February 2006.  The Veteran stated that he did not suffer chest pain, did not have shortness of breath, and did not have gastrointestinal or genitourinary complaints.  The Veteran had complaints of pruritus for the past year and was in a fair mood.

In December 2005, the Veteran had a hepatitis C follow-up with VA.  An enlarged liver was noted, and there were no symptoms of decompensation.  The Veteran stated that he was self-employed as a telephone installer.  The Veteran relayed one instance in 2003 where he had palpitations and went to the emergency room.  The Veteran stated that since that time he had not had any similar incidents.    

VAMC treatment notes from January 2006 show that the Veteran stated that he felt that his treatment was not as bad as he thought it would be, and he was still working.  The Veteran stated that he slept well, and had fatigue usually for two days after the injection.  The Veteran did not have any weight loss, did not have a loss in appetite, and complained of chronic back pain from a disc problem years ago.

The Veteran's wife submitted correspondence in April 2006.  She stated that the Veteran had become withdrawn and moody.  The Veteran's wife stated that the Veteran suffered from extreme fatigue, with trouble breathing, and gets cold even in warm temperatures.  The Veteran's wife also stated that the Veteran cannot participate in family functions, and no longer attends church due to his extreme fatigue.  The Veteran's wife stated that family avoids speaking to the Veteran in fear of his erratic mood.  The Veteran and his wife had a non-existent level of intimacy.

A December 2007 hepatology outpatient note shows that the Veteran reported arthralgia and myalgia since the start of his hepatitis treatment, and otherwise had no complaints.  In January 2008 the Veteran stated that he had flu-like symptoms, denied having a fever, and occasionally suffered from having the chills.  The Veteran complained of pressure around his eyes.  In March 2009 the Veteran denied fevers chills, or sweats, denied weight change, denied heartburn, nausea or vomiting, denied a change in appetite, and denied abdominal pain or increase in abdominal girth.  The Veteran also denied diarrhea, constipation, hematemis, melena, or hemorrhoids.  The Veteran denied any increase in weight, denied confusion, memory loss, or decreased concentration.  The Veteran also denied having fatigue.  In March 2010 the Veteran stated that he suffered from occasional fatigue, denied fevers, chills or sweats, had a good appetite, denied nausea, vomiting or diarrhea, with no change to his bowel movements.  The Veteran stated that he occasionally got a warm feeling in his abdomen which subsides after a bowel movement.  

In May 2010 the Veteran underwent a VA examination to determine the etiology of his hepatitis C.  The Veteran denied current incapacitating episodes of fatigue, malaise, nausea, vomiting, right upper quadrant abdominal pain, and arthralgia that occur daily which required bed-rest over the past 12-month period.  The Veteran stated that his symptoms did not prevent him from working.  The Veteran also stated that he did not have any unintentional weight loss.

In December 2010 the Veteran submitted lay statements.  The Veteran requested a higher evaluation because of the incurable nature of his disease.  The Veteran relayed that he had bloating, tiredness, and a full feeling.  The Veteran reported that for approximately thirty days in the year he was unable to work.  The Veteran stated that his hepatitis C causes fatigue, delusions, joint cramps, irritability, and lack of concentration.  

In May 2012 the Veteran was seen for his hepatitis at the VAMC.  The Veteran stated that he suffers from having a full feeling on the right side of his abdomen occasionally which lasts for a day then passes.  The Veteran stated that his full feeling was nearly constant.  The Veteran stated that otherwise he had a good appetite with stable weight.  

The Veteran testified at a videoconference Board hearing in July 2012.  The Veteran stated that he had residual issues to his liver due to his hepatitis C.  The Veteran stated that he suffers from fatigue which gets worse continuously.  The Veteran stated that his torso by his liver is constantly warm and burning.  When doing strenuous activities the Veteran tired faster, and feels his liver swell up.  The Veteran experienced diarrhea twice a month, with a constant ache and pain which spread to his ribcage.  The Veteran confirmed that he has pain in his stomach area.  The Veteran denied having nausea or heartburn.  The Veteran stated that his symptoms would occur every ten to fifteen days and they would last two to three days.  The Veteran stated that they were flu-like symptoms.  The Veteran stated that his weight has gone from 180 pounds to about 170 pounds, but mentioned that he watches his diet.  The Veteran stated that he did not drink alcohol or tobacco and gave the impression that he took care of his body.  The Veteran denied having weight loss problems, or any anorexia symptoms.  

In September 2012 the Veteran stated that his full feeling on his right side was nearly constant, but otherwise reported a good appetite and the same symptoms as in May 2012.  VAMC records from May 2013 show that the Veteran reported fine energy, and appetite, with stable weight.  In November 2013 the Veteran stated that he felt relatively stable, with a dull aching pain persisting on his right side.  The Veteran reported fine appetite and energy.  In June 2014 the Veteran reported to VAMC staff that he felt fine, had good energy, and a good appetite.  The Veteran denied abdominal pain or heartburn. 

In September 2014 the Veteran underwent a hepatitis DBQ to determine the severity of his hepatitis C symptomatology.  The DBQ shows that the Veteran does not require continuous medication to control his liver condition.  The examiner found that the Veteran suffers from fatigue, malaise, and weight loss.  The examiner reported that the Veteran's baseline weight was 182 pounds, and his current weight was 174 pounds.  The examiner found that the Veteran had an incapacitating episode (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) due to his hepatitis C within the past twelve months of the DBQ.  The examiner stated that the total duration of the Veteran's incapacitating episodes lasted at least four weeks but less than six weeks.  The examiner also found that the Veteran's hepatitis C impacted the Veteran's ability to work as a self-employed telephone repairman.      
  
The Board has considered the full history of the Veteran's service-connected Hepatitis C, prior to September 9, 2014.  A compensable rating, under Diagnostic Code 7354, prior to September 9, 2014, is not warranted because the Veteran did not experience intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the prior 12 month period.  

Notably the Veteran did not suffer from anorexia and maintained a fair to good appetite throughout the period prior to September 9, 2014.  He denied having nausea or vomiting, throughout his VAMC treatment.  The Veteran at his May 2010 VA examination denied having the symptomatology necessary for a compensable rating.  The Board notes that the Veteran did have fatigue, malaise, and right abdominal pain with a "full feeling"; however the Veteran always reported having a fair appetite.   "Anorexia" is defined as the lack or loss of the appetite for food.  Dorland's Illustrated Medical Dictionary 97 (31st ed. 2007).  The Veteran also stated at his July 2012 videoconference hearing that he did not have symptoms of anorexia.  Therefore, without complaints to appetite, the Veteran does not warrant a compensable evaluation.  The Board also notes that the Veteran stated in December 2010 that he missed approximately thirty days of work due to his symptoms.  However, the Veteran's symptoms are not sufficient to be considered incapacitating episodes.  It is not evident that the Veteran's condition required bed rest and treatment by a physician, thus a compensable rating is not warranted prior to September 9, 2014.  38 C.F.R. § 4.115, Diagnostic Code 7354 Note (2).           

With regard to the period beginning on September 9, 2014, the Board finds that the criteria for the assignment of the next higher, 60 percent rating for the Veteran's hepatitis C have not been met.  Again, while the Board acknowledges the Veteran is shown to have fatigue, malaise, and a full feeling, the evidence of record does not show that he has suffered substantial weight loss during this period.  At most, the Veteran lost 5.5 percent of his baseline weight.  The Veteran testified that his weight was 180 pounds and as low as 170 pounds at his July 2012 videoconference hearing.  Based on the September 2014 hepatitis DBQ, the Veteran's weight loss was recorded as a 4 percent weight loss.  This is not substantial weight loss as defined by regulation, since it is not weight loss greater than 20 percent of the Veteran's baseline weight.  38 C.F.R. § 4.112 (2014).  In addition, there is no evidence of any incapacitating episodes associated with his hepatitis C having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  As such, a rating in excess of 40 percent rating currently assigned is not warranted.

The Board finds that staged ratings beyond those already assigned by the RO are not warranted.  Moreover, there is no evidence of diagnoses of cirrhosis that would warrant rating the disability under a separate diagnostic code.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.   Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

The schedular evaluation for the Veteran's hepatitis C is not inadequate.  The Veteran complains of fatigue, joint pain, irritability, chills, trouble concentrating, delusions, a full feeling, and abdominal pain and warmth.  These are symptoms attributable to fatigue, malaise, and anorexia, and are contemplated in the broad rating schedule under Diagnostic Code 7354.  The Veteran does not have any symptoms from his service-connected disorder that are unusual or exceptional from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected hepatitis C especially in light of the criteria's broad language and use of the term, "such as".  See generally Mauerhan v. Principi, 16 Vet. App. 436 (2002).   Thus, the schedular evaluations are adequate to rate the Veteran's hepatitis C.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization." See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not submitted a claim for TDIU and in fact the evidence shows that he remains employed as a telephone repairman despite the severity of the disability at issue.  Therefore, the Board finds that TDIU based on the Veteran's service-connected hepatitis C is not warranted.   

ORDER

For the period prior to September 9, 2014, entitlement to compensable rating for hepatitis C is denied.

For the period beginning from September 9, 2014, entitlement to an initial disability rating in excess of 40 percent for hepatitis C is denied.



____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


